Title: To George Washington from Major Benjamin Tallmadge, 26 May 1779
From: Tallmadge, Benjamin
To: Washington, George



Sir
Durham [Conn.] May 26. 1779

Being informed of a direct opportunity to convey a letter to Hd Qrs, I have the Honour of inclosing to your Excellency a Return of the British Lt Infantry, previous to their leaving the E. End of Long Island. Possibly it may be of some service to compare with other Returns.
The Letter which was expected from C—— by the middle of this month did not come to hand. The Reason of its failure, I am informed, was his having wrote your Excellency by some Conveyance in the Channel heretofore pointed out—As soon as some of the ink mentioned in your last favr can be obtained, I hope the difficulties at present attending such a Conveyance, may be in a great measure removed.
        Colo. Sheldon, unwilling to trouble your Excellency with a particular letter on the Subject, desires me to inform that he is extreemly anxious to obtain Remounts for his Regt.
I shall ride to Fairfield on the Begining of next month, from whence I hope to forward your Excellency a Letter from C.—— As I shall have no other business to detain me, I shall immediately return to the Regt. I am &c.
